Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated July 10, 1991, which denied the petitioner’s application for reinstatement of his pistol permit, which was suspended on February 16, 1988.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
As one of Rockland County’s pistol licensing officers, the respondent has broad discretion in ruling on permit applications, which he may deny for any good cause (Penal Law § 400.00 [1]; Matter of Anderson v Mogavero, 116 AD2d 885). In the instant case the petitioner’s license was initially suspended because of criminal charges filed against him by his wife, which were later dropped. At the time of the hearing on the petitioner’s application for reinstatement, it appears that the parties were still embroiled in what the respondent termed an acrimonious divorce, and that the petitioner’s wife expressed some concern for her safety. Under these circumstances, the respondent’s determination to deny the petitioner’s application for reinstatement of his pistol permit until the divorce was final did not constitute an abuse of discretion. Mangano, P. J., Thompson, Bracken, Kunzeman and Harwood, JJ., concur.